Citation Nr: 1727732	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  11-21 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for Ischemic Heart Disease (claimed as coronary artery disease), to include as secondary exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1962 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in June 2014.  The matter was originally on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.

In April 2013, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  In January 2017, the Veteran was informed that the Veterans Law Judge who conducted that hearing was no longer employed by the Board and was offered the opportunity to present testimony at an additional hearing as the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  He was given 30 days to respond.  The Veteran responded that same month that he did not wish to appear at another Board hearing.

FINDINGS OF FACT

1.  The Veteran did not set foot on land in the Republic of Vietnam.  

2.  The preponderance of the evidence weighs against the fact that the Veteran was on a ship that traversed the inland waterways of the Republic of Vietnam, and that he was exposed to an herbicide agent, to include Agent Orange, during service.

3.  The most probative evidence of record indicates that arteriosclerotic heart disease/coronary artery disease was not present in service or until many years thereafter, and that it is not otherwise related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for arteriosclerotic heart disease/coronary artery disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

Pursuant to the Board's June 2014 Remand, the Appeals Management Center (AMC) sent a letter to the Veteran asking him to identify all health care providers that have treated him since service for his heart disability.  The AMC requested a report from the U.S. Army Joint Services Records Research Center (JSRRC) addressing whether the USS Parsons served in the "Brown Water" of Vietnam during the time that the Veteran served aboard the ship.  The Board notes that it directed that the JSRRC should be specifically provided with the deck logs from the USS Parsons from April and May 1970, as well as "Google Earth" pin points provided by the Veteran, alleging that the vessel had operated in "Brown Water."  Response from the JSRRC noted that they had reviewed the 1970 command history and the April-May 1970 deck logs.  In a March 27, 2015 Memorandum, the AMC noted that development and sending deck logs to the JSRRC was not standard development for a JSRRC coordinator because the JSRRC has access to deck logs via Naval History and Heritage Command, National Archives and Records Administration (NARA) and all other repositories that maintain Naval histories.  Although the JSRRC was not provided with "Google Earth" pin points provided by the Veteran, they reviewed the 1970 command history and the April-May 1970 deck logs for the USS PARSONS (DDG-33), as well as a documented history between March 30, 1970, and June 15, 1970, and determined that the history and deck logs did not reveal that the ship transited inland waters.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's June 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Duties to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

A letter dated July 9, 2010, discussed the evidence necessary to support a claim for entitlement to service connection.  The Veteran was advised of the allocation of duties between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.

With respect to VA's duty to assist,VA obtained the Veteran's active duty service treatment records (STRs) and service personnel records (SPRs) including deck logs from the ships on which the Veteran served as well as all VA and private treatment records identified by the Veteran.  Additionally, the RO contacted the JSRRC in an attempt to obtain evidence in support of the Veteran's assertion that he was stationed on a ship which traversed inland waterways of Vietnam.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  Although the Veteran has been afforded a VA examination, no etiology opinion has been obtained.  The Board, however, finds that an etiology opinion is not necessary.  The Veteran's contention is that his coronary artery disease should be afforded presumptive service connection on the basis of exposure to herbicides during service.  A finding of coronary artery disease is already of record.  However, as will be explained below, the Veteran's coronary artery disease did not occur in service.  Moreover, the Veteran's service does not constitute service in the Republic of Vietnam, as it is defined for VA purposes.  38 C.F.R. § 3.307(a)(6)(iii).  Therefore, the Board finds that a remand to obtain an etiology opinion is not warranted, as the requirements of McLendon have not been satisfied; in particular, that the injury or disease occurred in service, or that the disease manifested during an applicable presumptive period, for which the Veteran qualifies, or that there is an indication that the disability may be associated with the Veteran's service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and its implementing regulations and an examination is not warranted. 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Summary of the Facts

The Veteran asserts that he is entitled to service connection for his coronary artery disease as he was exposed to an herbicide agent while aboard ships in the waters off the coast of Vietnam during the Vietnam era.  

The Veteran filed a claim in June 2010 for ischemic heart disease caused by exposure to Agent Orange in Vietnam.  In a statement received in July 2010, the Veteran noted that his Vietnam service included service in the waters offshore onboard the USS Parsons in Da Nang Harbor and Cam Ron Bay.  In November 2010, a VA official contacted the Veteran by phone regarding his Agent Orange exposure.  In response, the Veteran stated that he was anchored in the harbor in Da Nang,Vietnam, while aboard the USS Parsons DDG 33 in approximately 1970.  The Veteran also asserted that he served aboard the USS Coral Sea CVA-43 during this period.  The Veteran reported that the USS Parsons was not docked to land, but that it was anchored in the harbor.  He also stated that he did not go ashore.  

A rating decision issued in November 2010, denied the Veteran's claim for service connection for multi-vessel coronary  disease (claimed as ischemic heart disease).  In May 2011, the Veteran expressed his disagreement with the denial of service connection.  He attached three maps of Da Nang Harbor and the ships logs for the USS Parsons from July 1970 to his Notice of Disagreement (NOD).  The Veteran indicated that those documents proved that his ship was anchored several times in Da Nang Harbor and was within close proximity of land; and that it was anchored in the Cape Mia River in what was considered to be brown water.  In August 2011, a Statement of the Case was issued.  That same month, the Veteran perfected his appeal.  

A Travel Board hearing was conducted on the matter in April 2013.  The Veteran testified that the U.S.S. Parsons was a guided missile destroyer with a crew of about 238.  He stated that while anchored in Da Nang, there was a smell which was similar to the odor of weed killer, there was an oily film on the water, and the water was dirty and smelly.  The Veteran also indicated that airplanes that were spraying Agent Orange would throw mail bags onto the tarmac after they landed, and those same mail bags would be delivered to his ship.  The Veteran testified that the tarmacs were sprayed with Agent Orange to keep the weeds down.  In addition, the Veteran reported that they would receive 55 gallon drums from the mainland to cut in half in order to build barbeques.  The Veteran said that he did not remember if they had orange paint on them or not.  The Veteran further testified that he noticed his first heart symptoms in 1988.    

In June 2014, the Board remanded the case for additional development to include requesting that the JSRRC verify whether the USS Parsons served in the so-called "Brown Water" of Vietnam during the Veteran's service aboard ship.  The information necessary to decide the claim has been obtained; the case has been returned to the Board. 


Merits of the Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).   

Service connection for organic heart disease will rebuttably be presumed if it is manifest to a compensable degree within one year following active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).   Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  It is not relevant in this case, where Appellant has provided no statements that he has had continuing symptoms since service.

In this case, the evidence of record demonstrates that the Veteran has a current cardiac disability.  He was diagnosed with having arteriosclerotic heart disease/coronary artery disease.  He underwent coronary bypass in 1988.  His heart condition was also noted in an April 2005 private medical record as well as in an October 2012 Disability Benefits Questionnaire (DBQ) for heart conditions.  

The Veteran does not contend, and the evidence does not demonstrate, that his heart disease had its onset in service or within a year following service.  As noted above, the Veteran testified in April 2013 that he noticed his first heart symptoms in 1988, which is approximately 18 years after he separated from service.  There is no documented evidence of the Veteran's cardiac disability prior to 1988.  Instead, the Veteran claims entitlement to service connection on the basis of presumptive exposure to a herbicide agent while aboard a ship that transited the waters of Vietnam.  

A Veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to an herbicide agent such as Agent Orange.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  If a Veteran was exposed to an herbicide agent during active military service, enumerated diseases such as ischemic heart disease will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e). 

For claims based on service in the Republic of Vietnam, the presumptive provisions require visitation in Vietnam pursuant to 38 C.F.R. §§ 3.307 (a), 3.313(a) (2015), See Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008); or service in the inland waterways of Vietnam.  VAOPGCPREC 27-97 (July 23, 1997).

What constitutes inland waterways is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual (Manual) for interpretive guidance.  

An amendment to the Manual classifies inland waterways as fresh water rivers, streams, and canals, and similar waterways.  Because those waterways are distinct from ocean waters and related coastal features, service on those waterways is considered service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will also be determined by drawing a straight line across each opening in the landmass leading to the open ocean.   See Manual M21-1, IV.ii.1.H.2.a.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  That includes salty and brackish waters situated between rivers and the open ocean.  Manual M21-1, IV.ii.1.H.2.b.  Under the amended criteria, Da Nang Harbor and Cam Ranh Bay Harbor are considered to be offshore waters of the Republic of Vietnam and are not inland waterways subject to the presumption of exposure to herbicide agents.  Manual M21-1, IV.ii.1.H.2.c.

The record reflects that the Veteran had service aboard the USS Coral Sea (CVA 43) from March 1963 until July 1966 and the USS Parsons (DDG 33) from November 1968 to September 1970.  According to the National Personnel Records Center (NPRC), the USS Coral Sea was deployed to Vietnam and operated in the official waters of Vietnam from February 2, 1965, to March 5, 1965; March 16, 1965, to April 17, 1965; May 2, 1965, to May 28, 1965; and from June 23, 1965, to July 3, 1965.  However, the records provide "no conclusive proof of in-country service."   

Secondly, VA promulgated a listing of the Navy ships associated with service in Vietnam, Navy and Coast Guard Ships Associated with Service in Vietnam, and Exposure to Herbicide Agents.  List updated March 23, 2017; see also Dictionary of American Naval Fighting Ships.  Neither the USS Coral Sea nor the USS Parsons are listed among Navy or Coast Guard ships associated with service in Vietnam and Exposure to Herbicide Agents.  

The Veteran obtained from the NARA, the Navy Deck Logs of the USS Parsons for the time period of July 1970.  NARA noted in May 2011 that after a detailed search of the deck logs during the requested time period, the ship was at Subic Bay and arrived in Cam Rahn Bay, Vietnam on July 12, 1970, and remained in Vietnam through July 23, 1970; that the ship left Da Nang for Yankee Station on July 23, 1970, and then steamed onto Japan starting July 28, 1970.

The Veteran submitted the coordinates of his ship on Monday, July 20, 1970, which he contends indicates that the USS Parsons was anchored at Cape Mia, Vietnam.  The position of the ship was 14-49 2N longitude and 109.01 8E latitude, which according to the Veteran's Google Map appears to be a little less than a mile from the shore.  

In October 2012, a Veterans Service Center (VSC) coach and former Navy pilot was contacted and asked whether the coordinates listed on the Deck Log for July 20, 1970, would mean that the ship was "anchored" in the mouth of the Cape Mia River.  The VSC Coach explained that ships take triangular coordinates and pick an object that is easy to identify such as mouths of rivers.  After looking at the coordinates including the latitude and longitude coordinates at the top of the sheet (the coordinates where the ship was anchored), the VSC coach stated that based on the evidence, it would not make sense that the ship anchored "in the mouth of the Cape Mia River" and that based on the coordinates, it was actually anchored several thousand feet away from the mouth of the river and would constitute being "close or in the vicinity of" the mouth of the Cape Mia river.

As noted previously, JSRRC examined the USS Parsons' deck logs in order to determine whether or not the ship had been inland during its period in Vietnam.  According to their findings, the history does not reveal that the ship went inland in Da Nang harbor.

JSRRC reported the following: 

We have reviewed the 1970 command history and the April-May 1970 deck logs for the USS PARSONS (DDG-33).  The history documents that on March 30, 1970, the USS PARSONS was enroute to Yankee Station in the Gulf of Tonkin.  The USS PARSONS plunged eagerly into what was to be the first of many duties during its Western Pacific (WESTPAC) deployment.  During the period April 1-10, 1970, the PARSONS plane guarded for the USS CORAL SEA (CVA-43) consisting of almost two weeks of high speed round the clock operations before being detached to for upkeep in Japan.  

After returning to Vietnam in late April 1970, the ship assisted the USS CORAL SEA once again.  On May 5,1970, the USS PARSONS steamed by Point De Ca Mau and into the Gulf of Siam to support U.S. troop's involvement in a Cambodian invasion.  On June 15, 1970, the USS PARSONS sailed for Subic Bay.  The history and deck logs did not reveal the ship transited inland waters.

Defense Personnel Records Information Retrieval System, (DPRIS), 3/27/2015.

A thorough review of all the evidence, thus, does not reflect that the USS Parsons was part of the list of "brown water" ships, nor is there any indication that it docked at, or transited the inland waterways of the Republic of Vietnam, coincident with the time period when the Veteran was a member of its crew.  A review of the evidence also does not reveal that the USS Coral Sea transited the inland waters of Vietnam.  Moreover, the Board reiterates that the Veteran has explicitly denied going ashore, and nothing in the record indicates that he did. 

There is no evidence of presumptive exposure to herbicides while in-service, causing the Veteran's ischemic heart disease/coronary artery disease. 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29  (1984), does not preclude establishment of service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving herbicide exposure.  McCart v. West, 12 Vet. App. 164, 167 (1999).

In this case, as noted above, the Veteran testified in April 2013 that while anchored in Da Nang, there was a smell which was similar to the odor of weed killer, there was an oily film on the water, and the water was dirty and smelly.  The Veteran also testified that airplanes that were spraying Agent Orange would throw mail bags onto the tarmac after they landed, and those same mail bags would be delivered to the ship.  The Veteran testified that the tarmacs were sprayed with Agent Orange to keep the weeds down.  In addition, the Veteran reported that they would receive 55 gallon drums from the mainland to cut in half to build barbeques.  The Veteran stated that he did not remember if they had orange paint on them or not.  

The Board finds that the Veteran is competent and credible to report what he experienced in service (i.e. that the air while aboard ship had a strange odor).  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide an opinion that the mail bags were in fact contaminated with Agent Orange.  The Veteran denied ever witnessing any planes spraying any substance while he was aboard ship, and he has provided no support for his contentions that he could have been exposed to herbicide agents while serving aboard a Navy ship during the Vietnam Era.  As such, the Board cannot conclude based solely on the Veteran's contentions that the air, water, mail bags, or 55 gallon drums were contaminated by an herbicide agent.

For these reasons, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current ischemic heart disease/coronary artery disease was incurred in or otherwise the result of his active service, to include as due to herbicide exposure.  In reaching this conclusion, the Board considered the applicability of the benefit-of- the-doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2016).



ORDER

Entitlement to service connection for Ischemic Heart Disease (claimed as coronary artery disease), to include as secondary exposure to herbicides is denied.





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


